DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 33-36 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse during the telephone conversation with Kevin Carroll in 8 May 2019, noted in the Non-Final Rejection dated 15 May 2019.  The limitation in claim 33 that the back support is configured to contact an outer surface of the leading roller is considered to direct the claims to a non-elected invention because the elected embodiments of Figs. 10-14D clearly show the back support spaced from the leading roller, as described in paragraph 67 of the specification with the alternative configuration having the back support contacting the roller being disclosed in the same paragraph as “in other embodiments”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The limitation that the debriding protrusions substantially prevent air flow to the inside of the upper portion of the leading roller is not considered to be enabled because there is no description of how the debriding protrusions, shown and disclosed to be substantially aligned and protruding in the same direction as air flow and spaced from one another, would be capable of substantially preventing airflow.  The disclosed protrusions are clearly shown to have spaced therebetween that will inherently allow air to flow therebetween, as opposed to substantially blocking airflow.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  As 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-16, 19, 20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Der Kooi et al. (2015/0289735) in view of Motoki et al. (JP 2004222912) and Jang et al. (2010/0287717).
Van Der Kooi discloses a cleaning apparatus with a housing, cleaning roll and combing unit having most of the structure set forth in the claims including a series of spaced combing protrusion (34) with an angled edge not aligned with the center of rotation of the roller and directed into the cleaning roller to inherently assist with removal of debris from the roller, the teeth having roots wider than the tips (paragraph 77; claim 2), the tips contacting the bottom half of the roller (claim 3), the leading edges forming an acute angle with a line between the roller center and an intersection of the leading edge and the cleaning roller (claim 5) that forms a wide range of acute angles from 5-50°, and within 20-30° (the forward edge intersecting several different portions of the roller along the length of the edge, such that the leading edge forms a wide range of angles; claims 6-7).  The protrusions further having a curved profile with at least the leading edge forming a concave curve (claim 10).  The protrusions formed of plastic (paragraph 77; claim 16), the roller bristles formed of nylon with diameters less than 0.15mm (paragraph 83) and a length greater than 3mm (brush diameter of 20-80 would necessitate a length of at least 3mm for the bristles; claim 20).  Van Der Kooi also discloses embodiments (Fig. 2) that the upper portion of the roller is outside the suction conduit (claim 23).  Regarding the new limitations in claim 1, Van Der Kooi also discloses that the combing protrusions are mounted and supported by a back support (where connected to the housing) and that the tips of the combing protrusions located at a bottom half of the roller, but Van Der Kooi fails to disclose that the back support is also positioned below a rotation center of the roller.  Motoki 
Regarding the previous limitation of claim 18, incorporated into claim 1 with previous claim amendments, Van Der Kooi further discloses a range of different root gaps (from Figs. 1-4) that will vary depending on configuration such that a variable range for the root gap would further be obvious.  Additionally, Jang discloses a similar cleaner with a roller and a combing unit and teaches that a focus of the invention is the spacing between the comb and the brush, 
Regarding the newly amended (4 January 2021) limitations of claim 1, Van Der Kooi is considered to disclose the suction conduit (42) as claimed, coupled to a suction motor (38 in Fig. 9 but inherently present in all embodiments to create the suction disclosed) wherein the clearly shown open space between the housing and the front of the cleaning roller in Figs. 1 and 5, and even more so with the open top end of Figs. 2-4, when provided with the root gap taught by Jang, will inherently allow for air to flow over the top of the cleaning roller, to pass through the root gap and flow into the suction conduit (i.e. due to the shape of the housing and orientation of the suction conduit, air will clearly be allowed to enter the housing and pass over the cleaning roller as claimed), which will also inherently function to dislodge at least some debris that has been removed from the roller by the combing unit.  

Regarding claims 8, 9 and 15, Van Der Kooi discloses the rounded tips but fails to disclose a specific diameter for the tips.  However, it would have been obvious that the cleaner as a whole may be formed in a wide range of sizes to accommodate different applications, such that the relative dimensions disclosed by Van Der Kooi would provide a wide range of diameters for the tips of the protrusions and widths for the protrusions, at least falling within or overlapping the claimed diameter of 1-2mm and 0.5-2mm thickness (also taught to be result effective variable and obviously optimized through routine experimentation).  
Regarding claim 11, at least a portion (some of each tooth) of the protrusions taught by Van Der Kooi have a triangular-shaped profile (front/lower portions).  
Regarding claims 13 and 14, Van Der Kooi further teaches that the spacing between protrusions is smaller than 2cm (paragraph 38) and would also be a result effective variable such that the claimed ranges of 4-16 and 7-9 teeth per inch would further be obvious. 
Regarding claim 19, Van Der Kooi clearly shows the protrusions extending into the brush by an amount that falls within the claimed range of 15-35% of the radius of the roller. 

 Claims 12, 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Kooi et al. (2015/0289735) in view of Motoki et al. (JP 2004222912) and alternatively/additionally in view of Jang et al. (2010/0287717) as applied to claim 1 and further in view of Schnittman et al. (2012/0169497).
Regarding claim 12, Van Der Kooi shows the protrusions spread across a majority of the width of the roller (Figs. 7-8) but fails to disclose a specific length/portion that the protrusions extend.  Schnittman discloses a cleaner with similar protrusions for clearing debris from the 
Regarding claims 21 and 22, Schnittman further discloses that the cleaner preferably includes a second roller in the form of a brush roll, to further assist with cleaning the floor surface.  Therefore, it further would have been obvious to one of ordinary skill in the art to provide a second roller in the form of a brush roll to the apparatus of Van Der Kooi, as taught by Schnittman to improve cleaning of the surface, wherein the roller engaging the protrusions is inherently capable of being considered as the leading roller (regardless of location relative to the additional roller taught by Schnittman) depending on the direction of movement. 
Regarding claim 24, Van Der Kooi discloses that the cleaner is used for a suction unit but fails to disclose specific structure for the unit.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the cleaner of Van Der Kooi with a known vacuum cleaner such as Schnittman, which comprises a robotic cleaner that provides the advantage of operating independently of a human operator to clean surfaces automatically. 

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Kooi et al. (2015/0289735) in view of Motoki et al. (JP 2004222912) and alternatively/additionally in .
Van Der Kooi discloses that the cleaner is used for a suction unit but fails to disclose specific structure for the unit.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the cleaner of Van Der Kooi with a known vacuum cleaner such as Dyson, which includes a wand (5) coupled to the cleaning apparatus (head) and a hand vacuum (3), including a canister, removably coupled to the wand. 

Claims 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Iles et al. (2013/0139349) in view of Van Der Kooi (2015/0289735).
Regarding claim 29, Iles discloses a surface cleaning head having a brush roll (62) and leading roller (60), both being mounted in the housing in the positions set forth in the claim to define an inter-roller passageway (at 50 in Figs. 7-8) forming at least a portion of a flow path into the opening of the suction in a region between a lower portion of the brush roll and a lower portion of the leading roller, wherein at least an inside of the lower portion of the leading roller is exposed to the flow path flowing through the inter-roller air passageway to the suction conduit and wherein at least an inside of an upper portion of the leading roller is substantially outside of the flow path to the suction conduit (clearly shown to be directly adjacent the upper wall (16), effectively preventing the upper portion of the lead roller from being in any airflow imparted by the vacuum cleaner.  However, Iles fails to disclose debriding protrusions.  Van Der Kooi discloses another vacuum cleaner, also having a brush roll, and teaches that a set of protrusions (48) extending from the housing and contacting the lower rear portion of the brush 
Regarding claim 31, as discussed supra, the limitation regarding the protrusions substantially preventing air flow is not enabled and is unclear.  However, the location of the protrusions taught by Van Der Kooi will be located within the inter-roller passage and therefore extend at least partially within the air flow channel to the upper portion of the lead roller, and therefore will inherently at least reduce airflow therethrough in the same manner understood for the applicant’s disclosed protrusions.

Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Iles et al. (2013/0139349) in view of Van Der Kooi (2015/0289735) as applied to claims 29 and 31, and further in view of Igarashi (JP 2006-312066).
Iles also fails to disclose that that the rollers do not overlap.  However, Igarashi discloses a similar surface cleaning head, also having a brush roll (10) and leading roller (9), and specifically teaches an embodiment having the rollers overlap for contact with one another, similar to Iles, and an alternative embodiments (Figs 9-12) allowing the front roller to pivot out of contact with the brush roll when desired to reduce drag on the brush roll, load on the motor and prevent abnormal temperature rise (Paragraph 19 of English language translation).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optionally provide an alternative configuration with the rollers (at least optionally) spaced from one another to not overlap, as taught by Igarashi as a known alternative to the configuration of Iles, to reduce drag on the brush roll, load on the motor and prevent abnormal temperature rise.    
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 44 of copending Application No. 15/331,045. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation in claims 29-32 of the current application is recited in the claims from the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 4 January 2021, regarding the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.  The applicant first argues the rejections of claims 12 and 21 under 35 U.S.C. 112, which are no longer pending such that the arguments are moot.  Then, the applicant argues (page 11 to top of page 14) that the suction channel of Van Der Kooi does not read on the suction channel of claim 1, referencing the lack of scale in the drawings.  However, the pending rejection does not merely rely on dimensions from the drawings of Van Der Kooi, but relies on the clear teaching of Van Der Kooi that a range of root gaps may be provided, with the Jang reference effectively teaching that the root gap is a result effective variable, and thus making the claimed range obvious.  The applicant also includes arguments regarding the Cranon reference on page 14, which is no longer applied in the pending rejections and therefore is also moot.  Next, the applicant argues (page 14-15) that the Motoki reference also fails to disclose a root gap and provides a rib, as opposed to a combing unit.  However, the examiner maintains that the root gap is made obvious by Jang and the rib of Motoki provides the same function of cleaning the brush as the combing unit of Van Der Kooi, such that the teaching of an alternate location of the brush cleaning unit is applicable . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Jang et al. (2010/0287717) and Iles et al. (2013/0139349) disclose cleaners having similar structure as the applicant’s claimed invention. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R MULLER/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        19 March 2021